Citation Nr: 1201556	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran had active duty service from November 2001 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the matter for additional development in February 2008, November 2008, and November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must be remanded again.  Additional development is required for the reasons discussed below.

The Board acknowledges that in compliance with the February 2008 remand instructions, the Veteran was afforded a VA examination in May 2008.  At that time, he was diagnosed with right shoulder acromioclavicular degenerative joint disease.  However, the Board in November 2008 deemed that such finding was in conflict with x-rays taken at that time, and instructed that the file be returned to the same examiner to clarify whether the Veteran had a current right shoulder disability and, if so, whether it was related to active duty service, proximately due to or caused by a service-connected disability, or aggravated by a service-connected disability.  If the same examiner was not available, the Veteran was to be afforded another VA examination.

Pursuant to the remand instructions, an opinion was obtained in August 2010.  The examiner who conducted the May 2008 VA examination concluded that it was less likely than not that the Veteran's right shoulder acromioclavicular degenerative disease was caused by or a result of his military service.  The questions of secondary service connection and aggravation were not addressed.  The examiner attributed the Veteran bilateral shoulder acromioclavicular degenerative joint disease and subacromiocromial impingement and chronic pain syndrome to age-related degenerative changes.  The examiner stated that there was no evidence in the service treatment records supporting the Veteran's fall during service and the only documentation of treatment for his shoulders was related to a 2002 evaluation for chronic myofascial pain syndrome.  

In November 2010, the Board again found the examiner's opinion incomplete.  First, the examiner's assertion that the only service treatment records addressing shoulder pain were related to an evaluation for chronic myofascial pain syndrome was found to be incorrect.  Rather, the Board noted that the Veteran raised complaints and sought treatment for his shoulders beginning in March 2002, related to his claims of experiencing a fall.  Service treatment records demonstrated treatment and complaints for right shoulder pain multiple times and the Board held that the examiner failed to address this treatment sufficiently.  Accordingly, the matter was remanded to address these deficiencies and the examiner was additionally asked to opine as to whether the right shoulder disability was proximately due to or caused by a service-connected disability, or aggravated by a service-connected disability, which were not addressed.  In this regard, it was noted that remand instructions of the Board are neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2010, the same physician who conducted the May 2008 VA examination responded that he was unable to offer an opinion as to whether the Veteran's bilateral shoulder pain was related to service because the Veteran had failed to appear for an EMG examination scheduled in May 2008.  He indicated that it could be that the Veteran's chronic shoulder symptoms were related to cervical degenerative disc disease and related radiculopathy; however, without an EMG examination to document the presence or absence of current cervicular radiculopathy any opinion would be based on mere speculation.  

In March 2011 and August 2011, the claims file was reviewed by a different examiner who rendered an opinion without examining the Veteran.  He noted that the medical reports did not contain any specific treatment for the right shoulder or documentation of a specific injury to the right shoulder.  An x-ray of the right shoulder dated in October 2008 was negative and current treatment records related to the left shoulder.  Therefore, without more evidence of a right shoulder injury it was less likely than not that a right shoulder condition was related to an in-service injury.  In August 2011, the examiner reiterated that without evidence of an injury or treatment, it was less likely than not that any right shoulder condition was related to service.  Again, the issue of secondary service connection was not addressed.

Thus, at present, the opinions of record still fail to address the secondary aspect of the Veteran's claim.  Moreover, the more recent examinations did not involve a physical evaluation of the Veteran, and the prior examiner did not fully consider all pertinent evidence in the claims file.  For these reasons, the matter should be remanded for an additional VA examination, to include an EMG examination, and for an opinion to be rendered as to the nature and etiology of any current right shoulder disorder by an examining physician.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination of the right shoulder.  The claims file must be made available to the examiner for review.  The VA examiner must review the claims file and specifically address the in service treatment and complaints of shoulder pain.   The examiner should opine as to whether the in-service treatment was for a chronic injury/ disability or just an acute injury.  All medically indicated special tests should be conducted, to include an EMG examination.  

The examiner should clearly report whether medical diagnoses of current chronic disability of the right shoulder are warranted.  For each such current chronic disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) whether any current chronic right shoulder disability is causally related to the Veteran's active duty service; proximately due to or caused by a service-connected disability; or aggravated by a service-connected disability (i.e., suffered a permanent worsening beyond the natural progression of the disease).  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Any opinions offered should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

2.  Upon completion of the above, the RO must readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


